 

Exhibit 10.4

 

Amendment to Award Agreement



 

This Amendment to Award Agreement ("Amendment") is dated as of May 29, 2014,
between Medley LLC, a Delaware limited liability company (the "Company"), and
John D. Fredericks (the "Participant").

 

RECITALS

 

A.           Pursuant to that certain Class C Unit Award Agreement under the
Amended and Restated Limited Liability Company Agreement of Medley LLC dated and
effective as of December 14, 2012, effective as of June 1, 2013 (the “Award
Agreement”), Company granted to Participant 123,110 of the Company's Class C
Units (the “Existing Units”).

 

B.           Pursuant to that certain Class C Unit Award Agreement under the
Limited Liability Company Agreement of Medley GP Holdings LLC effective as of
June 1, 2013 (the “Holdings Award Agreement”), Medley GP Holdings LLC granted to
Participant 123,110 of Medley GP Holdings LLC's Class C Units (the “Holdings
Units”).

 

C.           Pursuant to that certain Exchange Agreement of even date herewith,
Participant has transferred to Medley, and Medley has received from Holder, the
Holdings Units in exchange for 2,687 additional Class C Units of Medley
(together with the Initial Units, the “Existing Units”).

 

D.           Concurrently herewith, the Members of the Company are amending and
restating the Amended and Restated Limited Liability Company Agreement of Medley
LLC (the “LLC Agreement”). Any term capitalized but not defined in this
Agreement will have the meaning set forth in the LLC Agreement.

 

E.           In connection with the amendment and restatement of the LLC
Agreement, Participant is exchanging the Existing Units for 500,000 new Class B
Units in accordance with the terms of the LLC Agreement and the Award Agreement,
as amended by this Amendment.

 

NOW, THEREFORE, in consideration of the premises and agreements of the parties
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Company and Participant hereby
agree as follows:

 

1.          Exchange of Existing Units for New Class B Units. Participant hereby
exchanges his Existing Units for 500,000 Class B Units subject to the terms of
the LLC Agreement and this Award Agreement.

 

2.          Amendment of Award Agreement. The Award Agreement is amended as
follows:

 

a.           (a)          All references in the Award Agreement to Class C shall
refer to Class B, including, but not limited to, “Class C Units” shall refer to
“Class B Units,” “Class C Member” shall refer to “Class B Member.”

 

 

 

 

b.           Section 1 of the Award Agreement is amended as follows:

 

(i)          Section 1(a) of the Award Agreement is deleted in its entirety and
replaced with the following, “The aggregate Profits Interest Hurdle is $0.00.”

 

(ii)         Section 1(d) of the Award Agreement is deleted in its entirety and
replaced with the following, “As of March 31, 2014, Participant shall be deemed
to have earned three (3) Earned Redemption Quarters, which number shall increase
as provided in the LLC Agreement.

 

c.           Sections 9(a)(ii) and 9(a)(iii) of the Award Agreement are deleted
in their entirety and replaced with:

 

(ii)         Non-Competition.         During the term of this Agreement, and for
an additional period equal to one year after the termination of Participant’s
Service with the Company for any reason other than Good Reason, unless mutually
agreed otherwise by the Participant and the Company, Participant shall not,
directly or indirectly, provide services in the capacity of a principal, agent,
manager, owner, lender, investor, partner, officer, employee, consultant, or
otherwise, to any entity that directly or indirectly competes with Company and
Affiliates.

 

(iii)        Non-Solicitation.         Participant shall not, during his Service
with the Company and for an additional period equal to two years after the
termination of Participant’s Service with the Company for any reason, either
directly or indirectly: (a) directly or indirectly call on or solicit for
similar services, or, encourage or take away any of the Company and Affiliates’
clients or potential clients about whom Participant became aware or with whom
Participant had contact as a result of Participant’s Service with the Company,
either for the benefit of Participant or for any other person or entity; or (b)
directly or indirectly solicit, induce, recruit, or encourage any of the Company
and Affiliates’ employees or contractors to leave the employ of the Company and
Affiliates or cease providing services to the Company and Affiliates on behalf
of the Participant or on behalf of any other person or entity; or (c) hire for
himself or any other person or entity any employee or contractor who was
employed or engaged by the Company and Affiliates within six months prior to the
termination of Participant’s Service.

 

d.           Section 9(c) is deleted in its entirety and replaced with:

 

(c)          If the final judgment of a court of competent jurisdiction declares
that any term or provision of this Section is invalid or unenforceable, the
parties agree that (i) the court making the determination of invalidity or
unenforceability shall have the power to reduce the scope, duration, or
geographic area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, (ii) the parties
shall request that the court exercise that power, and (iii) this Agreement shall
be enforceable as so modified after the expiration of the time within which the
judgment or decision may be appealed. The Participant acknowledges and agrees
that a remedy at law for any breach or threatened breach of the provisions of
this Section 9(d) would be inadequate and, therefore, agrees that the Company
shall be entitled to injunctive relief in addition to any other available rights
and remedies in cases of any such breach or threatened breach.

 

 

 

 

e.           Section 9(d) is deleted in its entirety and replaced with:

 

(d)          Notwithstanding the definition of “Cause” in the LLC Agreement,
with respect to Participant, “Cause” shall mean:

 

(a)          such Member's fraud or embezzlement;

 

(b)          any conviction of, or the entering of a plea of guilty or nolo
contendere to, a financial crime that constitutes a felony (or any state-law
equivalent) or that involves moral turpitude; and

 

(c)          any conviction of any other criminal act that has a material
adverse effect on the property, operations, business or reputation of the
Company or any of the Company Subsidiaries.

 

The Company shall bear the burden of proof in any legal proceeding with respect
to any determination of Cause.

 

f.            Section 11 is deleted in its entirety and replaced with,
“Reserved.”

 

3.          Ratification. Except as expressly amended and modified under this
Amendment, the terms and provisions of the Award Agreement are hereby ratified
and affirmed in their entirety.

 

4.          Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

5.          Counterparts; Headings. This Amendment may be signed in any number
of counterparts each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. Any such
counterpart may be executed by facsimile transmission. Headings in this
Amendment are for purposes of reference only and shall not limit or affect the
meaning of the provisions hereof.

 

6.          Complete Agreement. This Amendment constitutes the entire agreement
of the parties with respect to the amendment of the Agreement and all prior or
contemporaneous agreements or understandings, verbal or written, with respect
thereto are hereby superseded and merged herein.

 

 

 

 

IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Amendment as of the date first written above.



 

MEDLEY LLC

          By: /s/ Seth Taube   /s/ John D. Frederciks       (Participant's
Signature)         Name: Seth Taube   Participant's Name and Address for
notices:       John D. Fredericks       216 2nd Street Its: Manager   Sausalito,
CA 94965

 

 

 

